Citation Nr: 9931617	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  95-04 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for precancerous skin 
lesions of the face and scalp.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of burns to the hands and upper back.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran apparently had active service from March 1969 to 
October 1970.

This matter arises before the Board of Veterans' Appeals 
(Board) reportedly from a February 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
that denied entitlement to service connection for 
precancerous lesions of the face and scalp and for bilateral 
hearing loss, as well as entitlement to an evaluation greater 
than 10 percent for residuals of burns to the hands and back.

The Board wishes to point out that the veteran's claims 
folder, in its entirety, appears to have been lost per 
memorandum of file dated in October 1998.  The veteran's 
representative, AMVETS, provided copies of some documents of 
the prior evidence of record.  Thus, the Board has based its 
determination on such copies and information contained within 
the Statement of the Case (SOC) and Supplemental Statement of 
the Case (SSOC).  Furthermore, the Board emphasizes that the 
veteran had an opportunity to have the audiological 
examination rescheduled, after the VA examiner refused to go 
ahead with the scheduled examination in February 1998 without 
the claims folder; however, the veteran refused to cooperate, 
apparently citing inefficiency on the part of the VA.  Thus, 
the Board points out that there are no other medical records 
available, other than references included in the SOC and 
SSOC, on which to base a decision as to the veteran's service 
connection claim for bilateral hearing loss.

These matters were first remanded by the Board in December 
1996 for further development, to include VA dermatology and 
audiology examinations.  In a second remand dated in November 
1997, the Board requested that the RO make attempts to obtain 
the veteran's correct address and notify him accordingly of 
scheduled VA examinations.  It appears that the correct 
address for the veteran is of record.


FINDINGS OF FACT

1.  Medical evidence of a nexus between any post-service 
hearing loss and the veteran's period of service has not been 
submitted.

2.  Medical evidence of a nexus between any post-service skin 
lesions on the face and scalp and the veteran's period of 
service has not been submitted.

3.  The veteran's residuals of burns to the hands and upper 
back is evidenced by multiple macular erythematous and 
photosensitivity.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for precancerous skin lesions of the face and scalp is not 
well grounded.  38 U.S.C.A. § 5107(a)
(West 1991).

3.  The schedular criteria for an evaluation in excess of 
10 percent for residuals of burns to the hands and upper back 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Diagnostic Codes 7800, 7801, 7804, 7805 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issues before the Board are whether the veteran is 
entitled to service connection for hearing loss and for 
precancerous lesions of the face and scalp, as well as 
entitlement to an increased evaluation for residuals of burns 
to the hands and upper back.  These issues are considered 
separately below.  As stated earlier herein, the veteran's 
original claims folder is lost and the available records 
consist of copies of documents supplied by the veteran's 
representative.  In spite of the RO's attempts to obtain 
pertinent records from the veteran, no response has been 
forthcoming.  The veteran is reminded here that the effort to 
complete the application falls equally on him as on the 
adjudicative agency.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  If a veteran wishes help, "he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining putative 
evidence."  Id.  In light of the lack of response and 
apparent interest in cooperation from the part of the 
veteran, his claims have been considered based on that 
information supplied by his representative.  The Board does 
wish to emphasize that to the extent that the veteran's 
allegations are evident in the record, such statements have 
been presumed true for the purpose of establishing a well 
grounded claim.  See King v. Brown, 5 Vet. App. 19, 21 
(1993). 

Service connection

Any claimant who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990). 

The test for determining a well grounded claim is an 
objective one, which explores the likelihood of prevailing on 
the claim under the applicable law and regulations.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  Thus, although a 
claim need not be conclusive to be well grounded, it must be 
accompanied by supporting evidence.  38 U.S.C.A. § 5107(a); 
Tirpak, supra.  The quality and quantity of the evidence 
required to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

Service connection may be established for a disability 
resulting from personal injury incurred or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
The regulations also state that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service or 
aggravated by service.  
38 C.F.R. § 3.303 (1999).  Service connection may also be 
granted for sensorineural hearing loss if manifest to a 
compensable degree within a year post-service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).

In this veteran's case, the veteran asserts that he did not 
seek treatment for any hearing problems until 1993 and that 
he was told that his left ear hearing was not affected, and 
that, in fact, his right ear also did not appear to be 
affected.  (T.) at 8.  Overall, the veteran stated that he 
felt like he was "talking in a drum" and that his right ear 
was plugged.  (T.) at 9.  The Board emphasizes that according 
to the SOC of record, the veteran served from March 1969 to 
October 1970, a full 23 years prior to the first date he 
reportedly sought treatment for any hearing loss.  As stated 
above, upon presentation of a well grounded claim, a veteran 
is entitled to service connection on a direct basis or a 
presumptive basis for injury incurred or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease.  38 U.S.C.A. §§ 1110, 1131.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309. 

Nonetheless, in this veteran's case, he has failed to submit 
competent evidence of a well grounded claim so as to be 
entitled to service connection for any post-service hearing 
loss.  Specifically, there is no medical evidence of a nexus 
between any post-service hearing loss and the veteran's 
period of service.  Most importantly, the veteran himself did 
not take opportunities afforded him to undergo a VA 
examination, the results of which might have provided 
pertinent information in support of his service connection 
claim.  While it is most unfortunate that the February 1998 
examination was not conducted, due to the loss of the claims 
folder, the veteran apparently refused to be rescheduled for 
the examination and left the premises.  While his frustration 
is understandable, the simple fact remains that since he did 
not complete the examination, there is a lack of medical 
evidence.  In the absence of a well-grounded claim, the VA is 
not permitted to further develop his claim.  

Therefore, in light of the veteran's testimony that he had 
not been treated for hearing loss until 1993, 23 years after 
separation from service, and the absence of competent 
evidence of current disability, the veteran has not 
established a well grounded claim.  Moreover, even if there 
were medical evidence of current disability, there is no 
clinical data to support a nexus between such disability and 
the veteran's period of service.  Thus, the veteran has 
failed to establish a well grounded claim as to bilateral or 
unilateral hearing loss.

In addition to the above-noted grounds for establishing 
entitlement to service connection, VA regulations also 
provide that disability, which is proximately due to or the 
result of a service-connected disease or injury, shall be 
service connected. When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310 (1999).  In Allen v. Brown, 7 
Vet.App. 439 (1995), the United States Court of Veteran's 
Appeals (Court) held that when aggravation of a veteran's 
non-service-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  Id.  
The Court further held that the term "disability" refers to 
impairment of earning capacity, and such definition mandates 
that any additional impairment of earning capacity resulting 
from an already service-connected condition, regardless of 
whether or not the additional impairment itself is a separate 
disease or injury caused by the service-connected condition, 
shall be compensated.  Id.

The veteran in this case has stated that the treatment he 
receives for the burns he experienced in service make him 
vulnerable to other skin disorders.  Given this allegation, 
it appears that the veteran is contending that his 
precancerous skin lesions are related to his service-
connected residuals of burns on the hands and upper back.  In 
particular, the veteran stated during his 1995 personal 
hearing that his skin is "thin" as a result of the 
Sulfamylon treatment he receives for residuals of the 
inservice burns.  See transcript (T.) at 2.  Additionally, 
the veteran claims that he now has a particular sensitivity 
to the sun, which appears to encourage the development of 
lesions on his face and head.  (T.) at 2, 3.  Prior to 
service, the veteran testified that he had never encountered 
any problems with being in the sun; however, after service, 
he began to have such problems.  Further, the veteran has 
also alleged that at the time he was burned in service, his 
helmet melted on his forehead and caused burns on the face, 
forehead, and scalp.  (T.) at 7.  

In spite of the veteran's contentions, clinical data revealed 
during a private dermatology examination dated in February 
1998 fail to substantiate that any current skin problems are 
related to the burns he sustained in Vietnam.  Thus, in this 
sense, the veteran has failed to establish a well grounded 
claim.  First of all, in a recitation of the veteran's past 
medical history during the 1998 examination, the examiner 
stated that the burns in service, which affected the scalp, 
forehead, hands, and upper back, were completely healed.  
Secondly, the veteran alleges precancerous skin lesions.  
There is no diagnosis of a precancerous skin disorder; in 
fact, the impression rendered at the time of the examination 
was a history of thermal injury with residual photo-
sensitization.  

Additionally, the examiner noted moderate fixed erythema with 
multiple telangiectasis of the forehead, cheeks, nasolabial 
folds, chin, and somewhat to the neck.  No specific treatment 
was required and the only residual noted from the burns 
themselves is the veteran's intolerance to sunlight.  
Moreover, as contained within the Hearing Officer's decision 
dated in September 1995, it appears that a VA dermatology 
examination took place in April 1995, which disclosed diffuse 
erythema across the forehead and face.  Further, reportedly, 
there was a mild degree of actinic dermatitis in areas where 
the veteran stated he had undergone cryosurgery.  Also, as 
noted in the Hearing Officer's decision, the examiner 
commented that on examination of the veteran, it appeared 
that the veteran had sunburn on his face and neck.  Thus, it 
seems that from the clinical findings reported during the 
1995 examination, the veteran failed to establish any medical 
connection between his post-service skin disorder affecting 
his face and scalp and his period of service. 

Furthermore, the Hearing Officer stated that indicated in the 
veteran's original service connection claim filed in November 
1970 were burns on the hands.  Thereafter, it seems that the 
veteran underwent a VA examination in 1971 in which clinical 
findings were negative as to residuals of burns on the face.  
In light of such findings, the Hearing Officer concluded that 
the veteran's dermatitis of the face and scalp was productive 
of chronic exposure to sunlight rather than residuals of 
burns.  Thus, to this extent as well, the veteran has not 
established a well grounded claim.
Therefore, overall, the veteran has failed to establish that 
any post-service skin lesions are related to his period of 
service.  Thus, the veteran's claim must necessarily be 
denied for failure to establish a well grounded claim.  

Further, with respect to the veteran's claims of entitlement 
to service connection, the Board stresses that the duty to 
assist the veteran is triggered solely upon the submission of 
a well grounded claim.  38 U.S.C.A. § 5107; see also Morton 
v. West, 12 Vet. App. 477 (1999).  Furthermore, if upon 
examination of the record, the Board determines that 
information exists that possibly could render the claim 
plausible, the VA may have a duty to inform the claimant of 
necessary evidence to complete the application.  Robinette v. 
Brown, 8 Vet. App. 69, 80 (1995); 38 U.S.C.A. § 5103(a).  In 
this case, the Board found no such information. 

Increased rating

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

According to information contained in the SOC dated in 
November 1994, the RO initially granted service connection 
for residuals of burns to the hands and upper back in April 
1971 and assigned a 10 percent evaluation.  Apparently, in 
May 1993, the veteran claimed an increase in his service-
connected disorder.  Also, it seems that the veteran 
underwent a VA examination in July 1993 and a rating decision 
dated in February 1994 confirmed the prior 10 percent 
assignment.  

According to the veteran's personal hearing testimony in 
March 1995, he alleges that he had treatment one time since 
returning from service for the burns to his hand and back 
that he incurred during service.  (T.) at 1.  Further, he 
contends that he had to change employment because his former 
work was in the sun, which he could not tolerate.  (T.) at 2.  
The sun affects his back, to the extent that his back turns 
red and lesions form.  (T.) at 2.  

Residuals of burns to the hands and upper back may be 
evaluated pursuant to several applicable diagnostic codes.  
Under Diagnostic Code 7801, scars due to burns of the third 
degree merit a 10 percent evaluation where the area affected 
exceeds six square inches (38.7 cm. squared).  A 20 percent 
evaluation is warranted for an affected area exceeding 12 
square inches (77.4 cm. squared).  And, a 30 percent 
evaluation is appropriate where the area affected exceeds 
one-half square foot, or 0.05 meters squared.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (1999).  As to scar residuals 
of burns in the second degree, a maximum of 10 percent is 
appropriate for an area approximating one square foot, or 0.1 
meters squared.  38 C.F.R. § 4.118, Diagnostic Code 7802 
(1999).

Under Diagnostic Code 7804, a 10 percent rating will be 
assigned for superficial scars, painful and tender on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (1999).  Pursuant to the rating criteria under 
Diagnostic Code 7805 that provides for evaluations of scars 
based on limitation of motion of the part affected, the 
veteran has neither contended nor provided medical evidence 
of any limitation of motion; thus, this diagnostic code is 
not applicable.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(1999). 

Essentially, the veteran asserts extreme sun-sensitivity, to 
the extent that he changed jobs in order to keep out of the 
sun as much as is possible.  However, he has not provided any 
competent evidence of residual impairment due to his prior 
burns so as to warrant an evaluation above the current 
10 percent.  During the February 1998 VA dermatology 
examination, the examiner reported that the veteran tended to 
sunburn easily and that lead to vesiculation.  Further, the 
examiner noted that the veteran's hands and wrists were well 
healed and demonstrated macular erythematous lesions, 
nonmalignant.  Also, there was no bullae or erosions, and 
overall, the diagnosis rendered at that time was a history of 
thermal injury with residual photosensitization.  

Thus, in view of such findings, there are no clinical data to 
support an increased evaluation.  Specifically, there is no 
medical evidence of disability due to burns that spans an 
area exceeding 12 square inches, see supra Diagnostic Code 
7801.  Also, there is no evidence to support that the 
affected area approximates one square foot, as required under 
Diagnostic Code 7802.  See supra Diagnostic Code 7802.  Under 
Diagnostic Code 7804, the maximum benefit is 10 percent; 
thus, there is no greater compensation available under this 
diagnostic code.  See supra Diagnostic Code 7804.  Moreover, 
the veteran has not submitted evidence of any limitation of 
motion and as such, Diagnostic Code 7805 is not for 
application.  See supra Diagnostic Code 7805.  Therefore, in 
light of the lack of relevant objective findings, the 
evidence in this case preponderates against an assignment of 
an evaluation greater than 10 percent.  

As stated above, the Board does not doubt the word of the 
veteran.  However, his assertions cannot substitute for 
valid, medical opinions.  Evidence that requires medical 
knowledge must be provided by someone qualified as an expert 
by knowledge, skill, experience, training, or education.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  In this 
regard, the veteran has not provided information to the 
effect that he is trained, skilled, or otherwise qualified to 
render a medical opinion competent.  Id.  Thus, any 
statements of impairment unsubstantiated by the medical 
evidence of record, do not qualify as competent evidence so 
as to warrant an evaluation greater than the current 
10 percent for residuals of burns to his hands and upper 
back.  Therefore, the current rating is appropriate.  

Based on the rating criteria associated with the above-noted 
diagnostic codes that pertain to residual disability stemming 
from burns, there are no criteria that more nearly 
approximate the veteran's symptomatology so as to be able to 
increase his current evaluation above 10 percent.  Therefore, 
the veteran's claim must necessarily be denied.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for precancerous skin 
lesions on the face and scalp is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of burns to the hands and upper back is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

